Title: To Thomas Jefferson from William Jarvis, 11 October 1805
From: Jarvis, William
To: Jefferson, Thomas


                  
                     Sir
                     
                     Lisbon 11 Octr 1805
                  
                  I have the honor to inclose you a Bill of Lading for two pipes of arruda Wine of the last Vintage, shipped by the Brig Neptune Captn Calvin Delano for New York. It is a very fine Wine & I think will prove satisfactory with a year or two’s age. I have sent two samples & shall request the Collector of New York, $D: Gelston Esquire to send the samples on to Washington. Should they please you please to retain them & give such instructions respecting them as will prove agreeable. If not, desire them to be delivered, if not too troublesome, to Messrs Post & Russell of New York for my account. As the Vintage was remarkably fine, I took the liberty to send two pipes, they being the product of one of the best Estates in Portugal; and therefore hope they will meet the approbation of so good a judge. They are cased & will cost a little more than a hundred dollars a pipe including cases. When I know whether they are Satisfactory or not, I shall take the liberty to draw for the amount.
                  With the most profound Veneration I am Sir yr. mo: devoted Servt
                  
                     Wm Jarvis
                     
                  
               